9 So.3d 763 (2009)
Joseph GREEN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4861.
District Court of Appeal of Florida, First District.
May 19, 2009.
Joseph Green, Jr., pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
*764 PER CURIAM.
The appellant has filed a rule 3.800(a) motion asserting that his 30-year sentence for a second-degree felony is illegal. The trial court denied the claim on the basis that the appellant raised the identical claim numerous times in the past. However, none of the attachments provided by the trial court refute the appellant's specific claim raised in the instant motion, or even demonstrate that this claim has previously been addressed on the merits.
We therefore reverse and remand for the trial court to attach record evidence that either establishes that this claim is successive or that conclusively refutes the appellant's entitlement to relief, or to grant the appellant the relief he seeks. See Byers v. State, 916 So.2d 923 (Fla. 1st DCA 2005).
REVERSED AND REMANDED.
DAVIS, BROWNING and THOMAS, JJ., concur.